Exhibit 10.1

 

RESTATEMENT

 

OF

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS Restatement of EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made
effective as of  May 1, 2013, (the “Effective Date”) among Racecar Acquisition,
LLC, a Delaware limited liability company (“Holdings”), WideOpenWest Networks,
LLC, a Delaware limited liability company (the “Company”), and Colleen Abdoulah
(“Executive”).  The Company is a wholly-owned Subsidiary of Holdings. 
Capitalized terms used in this Agreement and not otherwise defined have the
meanings assigned to such terms in Section 11.

 

WHEREAS, Executive is currently employed by the Company pursuant to the terms of
an employment agreement dated August 20, 2002 (the “Prior Agreement”); and

 

WHEREAS, Holdings desires to memorialize the continued employment of Executive
under the terms and conditions specified herein, and Executive desires to be so
employed by Holdings (the “Effective Date”).

 

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, the parties hereto agree to restate in its entirety the Prior Agreement
to read as follows:

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Employment; Prior Employment Agreement.

 

(a)                                 The parties to this Agreement agree, as of
the Effective Date, to terminate the Prior Agreement, and agree that, following
termination of the Prior Agreement, there shall be no liability on the part of
any party hereto with respect to the Prior Agreement.

 

(b)                                 Holdings will employ Executive, and
Executive accepts employment with the Company, upon the terms and conditions set
forth in this Agreement, for the period beginning on the Effective Date and
ending as provided in Section 4 (the “Employment Period”).

 

2.                                      Position and Duties.  During the
Employment Period, Executive will (a) serve as the Chairwoman and Chief
Executive Officer of Holdings and its Subsidiaries and will render such
managerial, analytical, administrative, marketing, creative and other executive
services to Holdings and its Subsidiaries as are from time to time necessary in
connection with the management and affairs of Holdings and its Subsidiaries, in
each case subject to the authority of the Board of Directors of Holdings (the
“Board”), and (b) serve as a member of the Board.  During the Employment Period,
Executive will devote her best efforts and substantially all of her business
time and attention (except for permitted vacation periods and reasonable periods
of

 

--------------------------------------------------------------------------------


 

illness or other incapacity) to the business and affairs of Holdings and its
Subsidiaries; provided that, without limiting Section 7, during the Employment
Period, Executive will not directly or indirectly own, manage, control,
participate in, consult with, render services for, or in any other manner engage
in the business of providing cable television, Internet, data, telephony and
other communications services (together with all reasonably related activities,
the “Business”) other than (i) on behalf of Holdings or any Subsidiary or
(ii) as a passive owner of less than 5% of the outstanding stock of a
corporation of any class which is publicly traded, so long as Executive has no
direct or indirect participation in or managerial influence over the business of
such corporation.  Executive will report to the Board.  Executive will perform
her duties and responsibilities to the best of her abilities in a diligent,
trustworthy, businesslike and efficient manner.  Subject to Section 7, Executive
shall be permitted to continue to serve on the board of the Rocky Mountain
Children’s Law Center and perform such charitable activities, as she desires,
providedthat Executive’s performance of such activities does not interfere in a
material manner with Executive’s performance of her duties hereunder.  If the
Executive desires to serve on any boards other than those specified in the
preceding sentence she may do so with the consent of the Board, such consent not
to be unreasonably withheld.

 

3.                                      Salary and Benefits.

 

(a)                                 Salary.  During the Employment Period, the
Company will pay Executive an annual basesalary  to be established by the
Compensation Committee (as modified from time to time, the “Base Salary”) as
base compensation for services.  The Base Salary will be subject to increases
effective as of that date base salary adjustments are effective for the
Company’s senior management group taken as a whole, as determined by the
Compensation Committee of the Board (the “Compensation Committee”) from time to
time.  The Base Salary will be payable in regular installments in accordance
with the general payroll practices of Holdings and its Subsidiaries.

 

(b)                                 Bonus.  In addition to the Base Salary, the
Board shall award a bonus (the “Annual Bonus”) to Executive following the end of
each fiscal year during the Employment Period.  The target bonus shall be 100%
of the annual Base Salary based upon achievement of objective performance goals
established by the Compensation Committee, after consultation with the
Executive, no later than 30 days after the commencement of the relevant
performance period.  The Compensation Committee shall establish additional
performance thresholds above and below the target at which the Annual Bonus
shall range from 50% to that percentage in excess of 100% of Base Salary
permitted by the Company’s then existing Management Bonus Plan.  Unless the
Compensation Committee otherwise determines, the performance period shall be the
fiscal year and the performance goals may be based upon Executive’s and
Holdings’ and its Subsidiaries’ performance, including Holdings’ and its
Subsidiaries’ performance relative to budgeted EBITDA, numbers of subscribers,
capital expenditures, customer satisfaction, and other goals established by the
Compensation Committee.  The target performance thresholds established by the
Compensation Committee shall be plausible and achievable, as determined in the
Compensation Committee’s good faith after consultation with the Executive, and
shall be adjusted as necessary to reflect unusual or extraordinary events,
accounting changes, or other events affecting the performance thresholds.  For
purposes of this paragraph, Base Salary shall mean the rate of Base Salary in
effect at the end of the fiscal year.

 

--------------------------------------------------------------------------------


 

(c)                                  Benefits.  During the Employment Period,
the Company will provide the Executive with health, dental, vision, life and
long term disability insurance under such plans as the Board may establish or
approve from time to time for senior executive officers of Holdings and its
Subsidiaries.

 

(d)                                 Reimbursement of Expenses.  During the
Employment Period, the Company will reimburse Executive for all reasonable
expenses incurred by her in the course of performing her duties under this
Agreement and which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

 

4.                                      Termination and Termination Payments.

 

(a)                                 The Employment Period will continue until
the earliest of:

 

(i)                                     The expiration of the contract Term. 
For purposes of this Agreement, the “Term” will begin as of the Effective Date
and shall expire on the third anniversary of the Effective Date;

 

(ii)                                  Executive’s resignation due to Good
Reason;

 

(iii)                               Executive’s resignation without Good Reason
or termination of employment due to death, disability or other incapacity (as
determined by the Board in good faith);

 

(iv)                              termination by the Company for Cause; or

 

(v)                                 the giving of notice of termination by the
Company for any other reason or for no reason, in which case such termination of
employment shall be referred to as termination “Without Cause.”

 

For purposes of this Agreement, “Cause” means (A) the indictment of the
Executive or the Executive entering a plea of guilty or no-contest or similar
plea with respect to, any felony or crime involving intentional dishonesty
(including any breach of Securities laws) or the commission of any act or
omission involving actual fraud or embezzlement with respect to Holdings or any
of its Subsidiaries, (B) repeated failure by the Executive to perform duties as
reasonably directed by the Board, (C) the Executive’s gross negligence, willful
misconduct or breach of fiduciary duty with respect to Holdings or any of its
Subsidiaries, (D) any material breach by Executive of this Agreement after
written notice from the Board and (if capable of correction) a reasonable period
to correct such failure, (E) a material misrepresentation or non-disclosure by
the Executive in reporting to the Board.

 

For purposes of this Agreement, “Good Reason” means (A) a material breach of
this Agreement by Holdings or the Company, (B) the requirement that Executive
relocate without her consent to a location which is outside the Denver
metropolitan area; (C) the Company’s reduction in Base Salary or any other
material agreed-upon benefit required to be provided under this Agreement during
the Employment Term; (D) a material and adverse reduction in Executive’s duties,
title, responsibilities, authority or reporting responsibilities without her
prior written consent; or (E) a

 

--------------------------------------------------------------------------------


 

failure of any successor (by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to become
liable for the performance of this Agreement by assumption pursuant to the terms
of this Agreement or by operation of law or otherwise.

 

(b)                                 If the Employment Period terminates by
reason of Executive’s resignation without Good Reason, death, disability or
other incapacity, or is terminated by the Company for Cause, then Executive will
receive within five (5) days of the termination date a lump sum cash payment of
all earned but unpaid Base Salary through the termination date, any earned but
unpaid bonus for which the performance measurement period has ended prior to the
termination date, any accrued but unused vacation as of the termination date,
unreimbursed business expenses, and amounts payable under any Company benefit
plans in accordance with the terms of those plan.  Executive will not be
entitled to receive her Base Salary or any fringe benefits or Annual Bonus for
periods after the termination of the Employment Period.

 

(c)                                  If the Employment Period is terminated
Without Cause or if Executive resigns for Good Reason, then the Company will
continue to pay the Base Salary as provided in Section 3(a), and will continue
to provide the benefits described in Section 3(c) to the extent the terms of the
relevant plans permit, for a period which istwenty-four (24) months after the
last day of the Employment Period, so long as Executive continues to comply with
Sections 6 and 7; provided that the Company will have no obligation to make any
such payments or provide any such benefits unless and until Executive has
executed a release in favor of the WOW Companies and all related persons of all
past, present and future claims against them, in form and substance acceptable
to the Company.  In addition, the Company will issue to Executive a mutual
release of any claims against Executive by the Company, other than claims based
on criminal acts or fraud.

 

5.                                      Resignation as Officer or Director. 
Upon the termination of the Employment Period, Executive will resign each
position (if any) that she then holds as an officer or director of Holdings or
any of its Subsidiaries (including her membership on the Board).

 

6.                                      Confidential Information.  The Executive
acknowledges that the information, observations and data that have been or may
be obtained by her during her employment or other relationship or interaction
with Holdings or any Subsidiary, or any of their respective successors or
predecessors (each of Holdings, any Subsidiary or any such successor or
predecessor being a “WOW Company”) prior to and after the date of this Agreement
concerning the current or proposed business or affairs of the WOW Companies
(collectively, “Confidential Information”) are and will be the property of the
WOW Companies.  Therefore, Executive agrees that she will not disclose to any
unauthorized Person or use for her own account or for the account of any other
Person (other than the WOW Companies in the course of performing her duties
during the Employment Period) any Confidential Information without the prior
written consent of Holdings, unless and to the extent that the Confidential
Information in question has become generally known to and available for use by
the public other than as a result of Executive’s acts or omissions to act. 
Executive will deliver or cause to be delivered to the Company at the
termination of the Employment Period, or at any other time that any WOW Company
may request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) containing or
relating to Confidential Information or the business of any WOW Company that she
may then possess or have under her control.

 

--------------------------------------------------------------------------------


 

7.                                      Non-Compete, Non-Solicitation.

 

(a)                                 Non-Compete.  Executive acknowledges that
during her employment or other relationship or interaction with the WOW
Companies she has and will become familiar with trade secrets and other
confidential information concerning such Persons, and with investment
opportunities relating to the Business, and that her services will be of
special, unique and extraordinary value to the WOW Companies.  Therefore,
Executive agrees that, during the Employment Period and for the period which is
the shorter of (i) the remaining Term of this Agreement or (ii) the 24 month
period following the last day of the Employment Period (the Employment Period
and the period following being the “Noncompete Period”), she will not directly
or indirectly own, manage, control, participate in, consult with, render
services for, or in any other manner engage in any business, or as an investor
in or lender to any business (in each case including on her own behalf or on
behalf of another Person) which constitutes or is competitive with all or part
of the Business (as conducted in any Territory.  For purposes of this Agreement,
“Territory” means any geographic market in which any of the WOW Companies holds
a franchise to conduct the Business during the Employment Period or in which any
of the WOW Companies has taken material steps to obtain franchise rights during
the Employment Period or at the end of the Employment Period if the Employment
Period has terminated.  Nothing in this Section 7(a) will prohibit Executive
from being a passive owner of less than 5% of the outstanding stock of a
corporation of any class which is publicly traded, so long as Executive has no
direct or indirect participation in or managerial influence over the business of
such corporation.  By initialing in the space provided below, Executive
acknowledges that she has read carefully and had the opportunity to consult with
legal counsel regarding the provisions of this Section 7(a).            
[initial].

 

(b)                                 Non-Solicitation.  During the Noncompete
Period, Executive will not directly or indirectly (i) induce or attempt to
induce any employee or independent contractor of any WOW Company to leave the
employ or contracting relationship with such WOW Company, or in any way
interfere with the relationship between any WOW Company and any employee or
full-time independent contractor thereof, (ii) solicit for employment or as an
independent contractor any person who was an employee or independent contractor
of any WOW Company at any time during the Employment Period, or (iii) induce or
attempt to induce any customer, supplier or other business relation of any WOW
Company to cease doing business with such entity or in any way interfere with
the relationship between any such customer, supplier or other business relation
and such WOW Company.  By initialing in the space provided below, Executive
acknowledges that she has read carefully and had the opportunity to consult with
legal counsel regarding the provisions of this Section 7(b).            
[initial].

 

8.                                      Enforcement.  The Company and Executive
agree that if, at the time of enforcement of Section 6 or 7, a court holds that
any restriction stated in any such Section is unreasonable under circumstances
then existing, then the maximum period, scope or geographical area reasonable
under such circumstances will be substituted for the stated period, scope or
area.  Because Executive’s services are unique and because Executive has access
to information of the type described in Sections 6 and 7, Holdings, the Company
and Executive agree that money damages would be an inadequate remedy for any
breach of Section 6 or 7.  Therefore, in the event of a breach or threatened
breach of Section 6 or 7, any WOW Company may, in addition to any other rights
and remedies existing in its favor, apply to any court of

 

--------------------------------------------------------------------------------


 

competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violation of, the provisions of
Section 6 or 7, without posting a bond or other security. The provisions of
Sections 6, 7 and 8 and the other provisions of this Agreement are intended to
be for the benefit of each of the WOW Companies, each of which may enforce such
provisions and each of which (other than Holdings and the Company) is an express
third-party beneficiary of such Sections and this Agreement generally.  Sections
6, 7 and 8 will survive and continue in full force in accordance with their
terms notwithstanding any termination of the Employment Period. By initialing in
the space provided below, Executive acknowledges that she has read carefully and
had the opportunity to consult with legal counsel regarding the provisions of
this Section 8.             [initial].

 

9.                                      Representations and Warranties of the
Executive.  Executive represents and warrants to Holdings and the Company as
follows:

 

(a)                                 Other Agreements.  Executive is not a party
to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other Person.

 

(b)                                 Authorization.  This Agreement when executed
and delivered will constitute a valid and legally binding obligation of
Executive, enforceable against Executive in accordance with its terms.

 

10.                               Survival of Representations and Warranties. 
All representations and warranties contained herein will survive the execution
and delivery of this Agreement.

 

11.                               Certain Definitions.  When used herein, the
following terms will have the following meanings:

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).

 

“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of such Person or entity or a combination thereof.  For purposes
hereof, a Person or Persons will be deemed to have a majority ownership interest
in a limited liability company, partnership, association or other business
entity if such Person or Persons will be allocated a majority of limited
liability company, partnership, association or other business entity gains or
losses or will be or control any managing director, managing member, or general
partner of such limited liability company, partnership, association or other

 

--------------------------------------------------------------------------------


 

business entity.  Unless stated to the contrary, as used in this Agreement the
term Subsidiary means a Subsidiary of Holdings.

 

12.                               Key-Person Life Insurance.  The Executive
agrees to submit to any requested physical examination in connection with
Holdings’ or any Subsidiary’s purchase of a “key-person” insurance policy.  The
Executive agrees to cooperate fully in connection with the underwriting,
purchase and/or retention of any such insurance policy by Holdings or any of its
Subsidiaries.

 

13.                               Miscellaneous.

 

(a)                                 Notices.  All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and will be deemed to have been given when
delivered personally to the recipient, sent to the recipient by reputable
overnight courier service (charges prepaid), or mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid. 
Such notices, demands and other communications will be sent to the address
indicated below:

 

Notices to Executive:

 

Colleen Abdoulah

350 S. Vine Street

Denver, CO  80209

 

Notices to Holdings or the Company:

 

WideOpenWest Networks, LLC

7887 East Belleview Avenue, Suite 1000

Englewood, CO 80111

 

Attention:  Board of Directors

with copies (which will not constitute notice to Holdings or the Company) to:

 

Racecar Acquisition, LLC
259 East Michigan Avenue
Suite 209
Kalamazoo, Michigan  49007
Attention:  D. Craig Martin, Esq.

 

Racecar Acquisition, LLC
65 East 55th Street
18th Floor
New York, NY  10022
Attention:  David Burgstahler

 

Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY  10022

Attention:  Kirk Radke

 

--------------------------------------------------------------------------------


 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(b)                                 Amendment and Waiver.  No modification,
amendment or waiver of any provision of this Agreement will be effective unless
such modification, amendment or waiver is executed by Holdings, the Company and
Executive.  The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

(c)                                  Severability.  Without limiting Section 8,
whenever possible, each provision of this Agreement will be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect the validity, legality or
enforceability of any other provision of this Agreement in such jurisdiction or
affect the validity, legality or enforceability of any provision in any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
that  jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained in this Agreement.

 

(d)                                 Entire Agreement.  Except as otherwise
expressly set forth herein, this agreement and the other agreements referred to
herein embody the complete agreement and understanding among the parties hereto
with respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

(e)                                  Successors and Assigns.  This Agreement
will bind and inure to the benefit of and be enforceable by Holdings, the
Company and Executive and their respective permitted assigns; provided that
Executive may not assign her rights or delegate her duties under this Agreement
without the prior written consent of a majority of the Board.

 

(f)                                   Counterparts.  This Agreement may be
executed simultaneously in two or more counterparts, any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together will constitute one and the same Agreement.

 

(g)                                  Descriptive Headings; Interpretation; No
Strict Construction.  The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a substantive part of this
Agreement.  Whenever required by the context, any pronoun used in this Agreement
will include the corresponding masculine, feminine or neuter forms, and the
singular forms of nouns, pronouns, and verbs will include the plural and vice
versa.  Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof.  The use of
the words “include” or “including” in this Agreement will be by way of example
rather than by limitation.  The use of the words “or,” “either” or “any” will
not be

 

--------------------------------------------------------------------------------


 

exclusive.  The parties hereto have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.  The parties agree that prior drafts of this Agreement will be
deemed not to provide any evidence as to the meaning of any provision hereof or
the intent of the parties hereto with respect hereto.

 

(h)                                 GOVERNING LAW.  ALL ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT  WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC
LAWS OF THE STATE OF  DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER THAT JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

(i)                                    Waiver of Jury Trial.  EACH PARTY TO THIS
AGREEMENT HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY
JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR THE VALIDITY,
PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.

 

(j)                                    Actions by Holdings or the Company. 
Subject to the provisions of Section 13(e), any action, election or
determination by the Board or any WOW Company pursuant to or relating to this
Agreement will be effective if, and only if, it is taken or made by (or with the
prior approval of) a majority of the members of the Board who are not at the
time employees of Holdings or any of its Subsidiaries.  Notwithstanding any
provision of the LLC Agreement to the contrary, no meeting or quorum of the
Board will be required in order for such majority to take, make or approve any
such action, election or determination.

 

(k)                                 Code Section 409A.  In the event that any
amount due to Executive hereunder shall be considered to be deferred
compensation pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended, the parties agree to make such other amendments to this Agreement which
do not impose a financial burden on any of Holdings or its Subsidiaries as are
reasonably necessary to comply with the requirements of Code Section 409A.

 

*    *    *    *    *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first written above.

 

 

RACECAR ACQUISITION, LLC

 

 

 

 

 

By:

s/Ben Silbert

 

 

Name: Ben Silbert

 

 

Title: Vice President

 

 

 

 

 

WIDEOPENWEST NETWORKS, LLC

 

 

 

 

 

By:

s/Craig Martin

 

 

Name: Craig Martin

 

 

Title: Secretary

 

 

 

 

 

s/Colleen Abdoulah

 

Colleen Abdoulah

 

Signature Page to
Executive Employment Agreement

 

--------------------------------------------------------------------------------